Citation Nr: 0505672	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $3,607.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision, by the 
Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia, Regional Office (RO), which denied the 
veteran's request for waiver of the recovery of an 
overpayment of his improved disability pension benefits, in 
the calculated amount of $6,703 (a February 1997, action was 
taken to consider unreimbursed medical expenses, effective 
January 1, 1995, thereby reducing the overpayment by $3,096).  
The veteran and his son appeared and offered testimony at a 
hearing before the Committee in March 1998.  A transcript of 
that hearing is of record.  

In June 2000, the Board remanded this case to the RO for 
additional development.  Following the requested development, 
a supplemental statement of the case (SSOC), was issued in 
September 2004.  

In July 1997, the RO proposed to retroactively reduce the 
veteran's VA improved pension benefits based upon previously 
unreported income for the year 1994 and 1995.  In December 
1997, the RO effectuated the proposed reduction; thus, 
creating an additional overpayment in the amount of $6,025.  
The record indicates that the veteran requested a waiver of 
this overpayment.  By a decision in August 2004, the 
Committee denied the veteran's request for a waiver of the 
overpayment, in the amount of $6,025.  The veteran was 
notified of that decision and his appellate rights by letter 
dated September 1, 2004.  To the Board's knowledge, no notice 
of disagreement (NOD) has been submitted with respect to that 
determination.  Therefore, that issue is not before the Board 
at this time.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201 (2004); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [a NOD initiates appellate review in the VA 
administrative adjudication process].  

The Board further notes that, in June 1998, the RO 
retroactively reduced the veteran's VA improved pension 
benefits based upon previously unreported income effective 
August 1, 1996, thus, creating an additional overpayment in 
the amount of $4,524.  The evidence of record does not 
demonstrate that the veteran submitted a request for waiver 
of recovery of the overpayment of improved pension benefits, 
in the amount of $4,524, within 180 days from June 30, 1998.  
As such, the question of whether that debt was properly 
created, and/or whether the veteran is entitled to waiver of 
the recovery of that debit is not before the Board.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.  

2.  The veteran submitted VA Form 21-527, dated in July 1992, 
wherein he indicated that his family income consisted of 
social security income, which he expected to begin receiving 
in September 1992.  He also reported being self-employed, 
with total earnings of $2,000 in the past 12 months; he also 
indicated that his wife earned a total of $1,000 in wages 
annually.  

3.  A rating decision of July 1993 granted entitlement to 
nonservice-connected disability pension effective August 1, 
1992; the veteran's award of improved pension benefits 
included additional benefits for his dependent spouse.  

4.  The veteran was notified of this award of VA benefits and 
informed that VA pension was paid to make up the difference 
between any household countable annual income and a maximum 
annual rate.  He was informed that his rate of VA pension was 
directly related to his family's income, and that it was 
essential that he report all income from every source in his 
household accurately and in a timely manner to VA, and that 
any failure on his part to promptly and accurately report all 
household income would result in an overpayment which he 
would be required to repay to VA.  The letter also specified 
the total countable income, which included his social 
security benefits, and $1,000.00 from his spouse's earnings, 
used to determine his pension rate.  

5.  As a result of an income verification match in 1994, VA 
learned that the veteran and his spouse had received 
additional earned income in 1992 and 1993, which were not 
previously reported.  In March 1995, the veteran verified 
wages received during 1992 and 1993 by himself and his wife.  

6.  In September 1995, action was taken to switch the 
veteran's pension benefits to disability compensation at the 
10 percent rate for one year, effective August 1, 1992, 
because his income was excessive for pension.  Additional 
action was taken in July 1996, to switch pension to 
disability compensation at the 10 percent rate for one year, 
effective August 1, 1993, because his income was excessive 
for pension.  These actions resulted in the creation of an 
overpayment in the amount of $6,703.  

7.  In February 1997, action was taken to consider 
unreimbursed medical expenses, effective January 1, 1995, 
thereby reducing the overpayment by $3,607.  

8.  The veteran's overpayment was created by his intentional 
failure to accurately report of his and his wife's earned 
wages, during the period from August 1, 1992 through July 31, 
1994, for the purpose of retaining eligibility for VA 
benefits at a rate to which he was not entitled and at the 
expense of the government.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits, in the calculated amount of $3,607, is precluded by 
the veteran's bad faith.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.964(a), 1.965(b) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  


II.  Factual background.

Received in July 1992 was an Income-Net Worth and Employment 
Statement (VA Form 21-527) signed by the veteran, indicating 
that he was scheduled to begin receiving monthly Social 
Security Administration (SSA) benefits of $456, effective 
September 3, 1992.  He reported real estate value in the 
amount of $174,000.  The veteran reported that he last worked 
in 1989; that year, he reported earning wages totaling 
$2,000.00.  He reported that his wife earned total wages of 
$1,000.00 in the last 12 months.  By a rating action of July 
1993, the RO found the veteran to be permanently and totally 
disabled for pension purposes, effective July 24, 1992.  

By letter dated in July 1993, the veteran was informed that 
he had been awarded disability pension benefits, with 
additional benefits for his wife, effective August 1, 1992.  
The veteran was informed that his award was based on his 
social security benefits and his wife's earnings of $1,000.  
Attached to that letter was a copy of VA Form 21-8768, which 
advised the veteran that he was required to notify the VA 
immediately of any changes in his family's income, and that 
failure to promptly inform the VA of such changes would 
result in the creation of an overpayment in his account.  

Received in September 1994 was an Improved Pension 
Eligibility Verification Report (EVR), wherein the veteran 
indicated that he was in receipt of social security benefits 
in the amount of $471.00 per month.  The veteran indicated 
that his wife had received wages of $1,000.00 during the 
period from August 1, 1993 through July 31, 1994; and, she 
was expected to earn wages totaling $1,000.00 during the 
period from August 1, 1994 through July 31, 1995.  Attached 
to the EVR was VA Form 21-8416, reflecting medical expenses 
for the veteran for 1993 and 1994, totaling $3,057.22.  

In October 1994, subsequent to an income verification match 
(IVM), the RO informed the veteran that it had discovered 
that he and his wife had received additional income for 
calendar years 1992 and 1993, which he failed to report to 
VA.  The veteran was asked to sign and return a certification 
that this information was correct.  Subsequently, in March 
1995, the RO received the veteran's certification, verifying 
that the 1992 and 1993 income was correct.  

In May 1995, the veteran completed and submitted an EVR, 
wherein he indicated that he was in receipt of social 
security benefits, in the amount of $489.00 per month.  The 
veteran reported receiving income totaling $4,327.41 during 
the year from August 1, 1992 through July 31, 1994, and 
$611.25 during the year from August 1, 1993 through July 31, 
1994.  He also reported that his wife received wages totaling 
$1,716.38 during the year from August 1, 1992 through July 
31, 1994, and $2,089.94 during the year from August 1, 1993 
through July 31, 1994.  Attached to the EVR was VA Form 21-
4185, reflecting income earned from rental property totaling 
$8,332 in 1992, and $1,467 in 1993.  

Based upon the above information, by letter dated in May 
1995, the RO proposed terminating the veteran's disability 
pension benefits, effective August 1, 1992.  In September 
1995, action was taken to switch the veteran's pension 
benefits to disability compensation at the 10 percent rate 
for one year, effective August 1, 1992, because his income 
was excessive for pension.  Additional action was taken in 
July 1996, to switch the veteran to disability compensation 
at the 10 percent rate for one year, effective August 1, 
1993, because his income was excessive for pension.  These 
actions resulted in the creation of an overpayment in the 
amount of $6,703.  Subsequently, in February 1997, action was 
taken to consider unreimbursed medical expenses, effective 
January 1, 1995, thereby reducing the overpayment by $3,607.  

At his personal hearing in March 1998, the veteran indicated 
that the large amount of income derived from his rental 
property was paid by his son; he stated that the money from 
the rental properly goes directly to a mortgage company.  The 
veteran indicated that the amount of income received from the 
rental property varies.  It was argued that the veteran had 
been faithful in reporting his income; however, here was some 
misunderstanding as to what he considered reportable income.  


III.  Pertinent Law and Regulation.

a.  VA pension benefits.

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).  

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).  

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272 (2004).  See 38 C.F.R. 
§ 3.271(a) (2004).  

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2004).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2004).  

b.  Waiver of indebtedness/bad faith.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2004).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965 
(2004).  The list of elements is not all-inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2004).  Only one 
of three elements (fraud, misrepresentation or bad faith) 
need be shown to preclude consideration of waiver of recovery 
of the indebtedness.  38 U.S.C.A. § 5302(c) (West 2002).  

VA regulations define "bad faith" as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b) (2004).  

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of the 
claimant to seek unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation."  However, the 
Court has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
United States Court of Appeals for Veterans Claims (Court) 
found that the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage.  Thus, the use of the phrase "neglect or 
refuse to fulfill some duty or contractual obligation" found 
in the circular was inconsistent with the regulation and 
cannot form the basis for a bad faith determination.  

When the veteran submitted his request for waiver of the 
overpayment of improved disability pension benefits, he 
stated that he did not intentionally create the debt; he 
stated that he reported income changes to the best of his 
ability and the creation was out of his control.  

The record indicates that the veteran was informed, by VA, in 
July 1993, that his improved disability pension depended upon 
his income and that his income was considered to consist of 
his social security benefits, and his wife's earnings of 
$1,000.  Subsequent to the VA's letter, in September 1994, 
the veteran again reported that his wife's earnings for the 
previous year totaled $1,000.00; and, the veteran failed to 
report income from his rental property.  Therefore, with 
consideration that the veteran had been informed that he must 
immediately report, to VA, any income changes, and that he 
was aware that his wife's increased wages, as well as income 
from his rental property, all represented income change, a 
preponderance of the evidence supports a finding that the 
veteran was aware that receipt of income from the rental 
property was an income change and that he should immediately 
report the income to VA.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
failed to report his wife's income and did so with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government.  
This action constituted bad faith.  As noted above, in his 
July 1993 award letter, the veteran was given clear 
instructions and notice that his receipt of pension was based 
on family income, that all income from any source was to be 
reported, and that any changes in income were to be promptly 
reported.  When he reported that his wife had only received 
$1,000.00 in wages, and he had no income, during the period 
in question, the veteran was fully aware of the fact that 
that his failure to accurately report his countable income 
would result in the payment of additional pension benefits to 
which he was not entitled, i.e., the creation of an 
overpayment.  Accordingly, the veteran knew the likely 
consequences of his actions or lack thereof.  

Finally, the evidence demonstrates that the veteran's actions 
(or lack thereof) resulted in a loss to the United States 
government. As previously noted, the veteran has received an 
overpayment of benefits in the original amount of $6,703.  
The overpayment derives from an intentional failure to 
accurately report his and his wife's earned income in 1992 
and 1993.  He has received additional pension benefits to 
which he was not entitled at the government's expense.  
Accordingly, the record clearly shows that his actions or 
lack thereof resulted in a loss to the government.  

The Board is aware of the veteran's physical and financial 
difficulties, and it sympathizes with any economic hardship 
this decision may cause.  However, the Board is constrained 
to apply the law as Congress has created and it cannot extend 
benefits out of sympathy for a particular claimant.  See 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992); 38 U.S.C.A. 
§ 7104(c).  Here, the preponderance of the evidence is 
against the claim of entitlement to a waiver of recovery of 
overpayment.  The evidence supports the finding that the 
veteran acted in bad faith by failing to accurately report 
his wife's income to VA with the intention of retaining 
benefits to which he was not entitled, and establishes that 
his actions caused a loss to the government.  Because the 
preponderance of evidence substantiates a finding of bad 
faith on behalf of the veteran, a waiver of recovery of an 
overpayment in the amount of $3,607.00 is precluded by law, 
regardless of the veteran's current financial status or any 
other elements.  The appeal is denied.  38 U.S.C.A. §§ 5107, 
5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  


ORDER

Waiver of recovery of an overpayment of the veteran's 
improved pension benefits, in the calculated amount of 
$3,607.00, is precluded by a finding of bad faith on the part 
of the veteran.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


